

116 HR 2829 IH: AUMF Clarification Act
U.S. House of Representatives
2019-05-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 2829IN THE HOUSE OF REPRESENTATIVESMay 17, 2019Mr. Levin of Michigan (for himself and Mr. Massie) introduced the following bill; which was referred to the Committee on Foreign AffairsA BILLTo clarify that Congress has not provided authorization for the use of military force against Iran.
	
 1.Short titleThis Act may be cited as the AUMF Clarification Act. 2.FindingsCongress finds the following:
 (1)The 2001 Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note) authorizes the President to use necessary and appropriate force against those nations, organizations, or persons he determines planned, authorized, committed, or aided the terrorist attacks that occurred on September 11, 2001, or harbored such organizations or persons.
 (2)Iran and Al Qaeda historically have been adversaries. A 2018 analysis of declassified documents obtained during the 2011 raid on Osama bin Laden’s compound found that [Al Qaeda] views Iran as a hostile entity and examined documents provide no evidence of cooperation between [Al Qaeda] and Iran on planning or carrying out terrorist attacks.
 (3)The Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note) authorizes the President to use the Armed Forces of the United States as he determines to be necessary and appropriate in order to (1) defend the national security of the United States against the continuing threat posed by Iraq; and (2) enforce all relevant United Nations Security Council resolutions regarding Iraq.
 (4)On May 5, 2019, National Security Advisor Ambassador John Bolton announced the deployment of the U.S.S. Abraham Lincoln Carrier Strike Group and a bomber task force to the United States Central Command region as a response to a number of troubling and escalatory indications and warnings from Iran and to send a clear and unmistakable message to the Iranian regime that any attack on United States interests or on those of our allies will be met with unrelenting force.
 (5)Congress has not authorized the use of military force against Iran. 3.Sense of CongressIt is the sense of Congress that Congress has not authorized the use of military force against Iran under the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note), the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note), or any other provision of law enacted before the date of the enactment of this Act.
 4.ClarificationNothing in the Authorization for Use of Military Force Against Iraq Resolution of 2002 (Public Law 107–243; 50 U.S.C. 1541 note), the Authorization for Use of Military Force (Public Law 107–40; 50 U.S.C. 1541 note), or any other provision of law enacted before the date of the enactment of this Act may be construed to provide authorization for the use of military force against Iran.
		